THE THIRTEENTH COURT OF APPEALS

                                    13-13-00242-CV


                                  MARIA GARCES
                                        v.
                                RAMONA HERNANDEZ


                                   On appeal from the
                     139th District Court of Hidalgo County, Texas
                            Trial Cause No. C-2914-11-C


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded.

The Court orders the judgment of the trial court REVERSED AND REMANDED for

further proceedings consistent with its opinion. Costs of the appeal are adjudged fifty-

percent against appellant and fifty-percent against appellee.

      We further order this decision certified below for observance.

May 19, 2016